PER CURIAM.
This is an appeal from a workers’ compensation order finding the claimant permanently totally disabled. We affirm.
The employer contends that the deputy commissioner (deputy) erred in finding the claimant was permanently totally disabled (PTD). Although there is some conflicting evidence on the question, the record does include competent substantial evidence which supports the finding of the deputy that the claimant is PTD.
The order appealed is AFFIRMED.
SHIVERS, JOANOS and THOMPSON, JJ., concur.